Citation Nr: 0626007	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  02-02 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and a friend




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1967 to July 
1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In March 2002 the veteran testified at a Board hearing.  In 
October 2003 the Board remanded the issues for further 
development.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's spine disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is a spine disability otherwise related to such service.


CONCLUSION OF LAW

The veteran's spine disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the May 2001 VCAA letter have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in the May 2001 
VCAA letter, the appellant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the May 2001 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  


The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran after the rating decision 
on appeal.  However, the Board finds that any defect with 
respect to the VCAA notice requirement was harmless error for 
the reasons specified below.

In the May 2001 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claim, 
the evidence needed to substantiate such claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The Board notes that in October 2002 the Social 
Security Administration indicated that the veteran's records 
were unavailable.  
The appellant has also been afforded the benefit of VA 
examinations during the appeal period, and was provided with 
the opportunity to attend hearings.  The veteran attended a 
Board hearing in March 2002.  Neither the appellant nor his 
representative has indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, the appellant in a May 2001 VCAA 
letter was provided with notice of what type of evidence was 
needed to substantiate his claim for service connection, and 
in a May 2006 letter he was given information regarding 
assignment of a disability rating and effective date.  

Analysis
 
The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records are negative for any 
back problems.  On his May 1967 pre-induction report of 
medical history, the veteran indicated that he had arthritis.  

VA medical records from the 1990s to 2000s repeatedly 
indicated that the veteran has had back problems since his 
motor vehicle accident in 1984.  His diagnoses included 
arthritis of the cervical and lumbar spine.  The records also 
showed the veteran had a slipped disc in 1987.  A March 1998 
VA medical record revealed that the veteran fell a month 
earlier and had pain in his back.  A September 1998 report 
from a private medical doctor indicated that the veteran was 
apparently in another motor vehicle accident in April 1998 
and reported having subsequent pain including in his neck and 
low back.  The diagnoses were acute traumatic cervical and 
lumbar strain/sprain.  

In his October 2001 notice of disagreement, the veteran 
stated that he was born with a congenital disorder of the 
transitional vertebrae.  During his March 2002 Board hearing, 
the veteran testified that he had problems with his back in 
childhood and stated that he did not injure his back in 
service.  

A June 2004 VA orthopedic consult indicated that the veteran 
apparently reported having back problems as a child.  He 
claimed he had to do a lot of lifting of tents during 
military service.  The diagnosis was probable lumbar 
degenerative disc disease.  The examiner, a physician's 
assistant, opined that excessive lifting during 1967-1969, 
which is the veteran's time in service, could have 
contributed in part to the veteran's condition.  The motor 
vehicle accident in the 1980s would likely have contributed 
to the condition as well.  

The veteran was afforded a VA examination for his spine in 
August 2005 by a doctor of osteopathy.  The veteran claimed 
that he had increasing back pain during service due to heavy 
lifting and was taking Naproxen.  X-rays of the cervical 
spine revealed moderate osteoarthritic change of the cervical 
spine and early osteoarthritic change of the lumbosacral 
spine.  The examiner opined that there was no diagnosis 
because there was no pathology to render a diagnosis.  
Subjective factors included pain, decreased range of motion, 
and limited activities of daily living.  Objective factors 
showed a decreasing range of motion, however this was not 
consistent with a diagnosis of a spinal disorder.  In an 
addendum, the doctor indicated that since 1996 the veteran 
was seen many times at the VA medical facility and according 
to visits on October 14, 1998, November 8, 1999, December 14, 
1998, April 10, 2001, and January 5, 2004 the back problem 
was expressed essentially as due to the motor vehicle 
accident in 1984, except for the June 2004 VA orthopedic 
consult mentioned above.  X-rays have shown mild degenerative 
changes, not unusual for the veteran's age, there also was 
reported congenital variation of the lower lumbar spine - 
transitional vertebra.  The doctor opined that it is less 
likely than not that the veteran's current condition is the 
result of lifting tents or other lifting during service.  The 
rationale is that each time the veteran was seen with his 
back disorder the impression by the examiner was that the 
back condition was said to have begun following the motor 
vehicle accident in 1984.  The August 2005 doctor found that 
the veteran's present back condition was most likely caused 
by or the result of the motor vehicle accident in 1984.  The 
rationale was that the complaints of the back disorder 
followed the motor vehicle accident in 1984 and no 
documentation of a back injury could be found that related to 
lifting while in service.  

While the veteran has indicated that he had a preexisting 
back disorder prior to service, the medical evidence in the 
claims folder, including service medical records, does not 
support this and thus service connection based on aggravation 
will not be addressed.  The veteran maintains that his back 
disability was incurred during service.  However, the veteran 
as a lay person is not competent to make a medical diagnosis 
or to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  While 
the June 2004 examiner indicated that the veteran's back 
disorder could be due to service, the Board regards this 
opinion less probative than the August 2005 VA opinion, which 
did not find a nexus between the veteran's back disorder and 
service.  Whereas the June 2004 consult was conducted by a 
physician's assistant, the latter was rendered by a doctor of 
osteopathy who appeared to have thoroughly reviewed the 
claims folder and examined the veteran.  Furthermore, whereas 
the physician's assistant indicated that lifting in service 
could have contributed to his back disorder, the August 2005 
examiner affirmatively stated that it is less likely than not 
that the veteran's current back disorder is due to service 
and rather most likely was caused by the 1984 motor vehicle 
accident.  The Board attaches significant probative value to 
the August 2005 opinion, as it is well reasoned, detailed, 
consistent with other evidence of record, and included review 
of the claims file.  

The Board is thus presented with an evidentiary record which 
shows that that the veteran's spine disability is not related 
to service.  There is no indication that the veteran received 
treatment for a spine disability during service, and there is 
nothing in the service medical records suggesting that there 
was a back disorder.  The first post-service medical evidence 
of a back disorder was in the 1990s, many years after the 
veteran's separation from service.  The Board is thus led to 
the conclusion that there is a preponderance of evidence 
against a finding that the veteran has a spine disability 
related to service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.  


REMAND

There are conflicting medical opinions regarding the 
veteran's PTSD diagnosis.  During a September 2003 VA 
examination, a VA psychiatrist opined that the veteran did 
not meet the criteria for a PTSD diagnosis.  During February 
2004 and December 2004 VA psychological evaluations, 2 
different psychology technicians examined the veteran and 
provided a diagnosis of military-related PTSD.  The 
evaluations were signed by the same licensed psychologist.  
The veteran claimed that his stressors included exposure to 
hostile enemy action while on guard duty in Vietnam and 
mortar attacks.  Thus the veteran should be asked to identify 
with more specificity the stressors he is claiming caused his 
PTSD and afterwards, he should be scheduled for another VA 
PTSD examination by a different examiner.  

It was reported that the veteran underwent psychological 
evaluations by the Durham VA medical facility on December 11, 
2003 and December 24, 2003.  It is unclear whether complete 
reports of these evaluations are in the claims folder and 
they need to be obtained.  

Accordingly this matter is remanded for the following:

1.  The RO should seek the veteran's 
psychological evaluations during December 
2003 from the Durham VA medical facility.  
The records should be added to the claims 
folder.  

2.  The National Personnel Records Center 
should be contacted and the veteran's 
personnel records should be sought.  

3.  The RO should ask the veteran to 
identify in detail the stressors he is 
claiming caused his PTSD, to include 
dates, locations, units he was with when 
the stressor occurred.  If the veteran 
cannot provide dates, he should indicate a 
2 month time period.  

4.  Afterwards, the RO should contact the 
U.S. Army Joint Services Records Research 
Center and request verification of the 
stressors that the veteran identified.  

5.  The veteran then should be afforded a 
VA psychiatric examination by a new and 
appropriate examiner.  The claims folder, 
together with any newly obtained evidence, 
should be made available to the examiner.  
The examiner should be informed as to 
which stressor or stressors have been 
verified.  The examination should include 
all appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The examiner should utilize 
the Fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses and 
enumerating the specific diagnostic 
criteria satisfied and the specific 
findings meeting the criteria for any 
disorder found.  If PTSD is diagnosed, the 
stressor(s) supporting the diagnosis must 
be identified, including the evidence 
documenting the stressor.  If the examiner 
finds that PTSD is related to stressors 
other than those claimed to have occurred 
in service, it should be so noted and 
explained.  The examiner should comment on 
the conflicting medical opinions regarding 
the veteran's PTSD diagnosis in the claims 
folder.  

6.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


